ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                     )
                                                  )
  SEPTA Holding LLC                               ) ASBCA No. 63401
                                                  )
  Under Contract No. W912D2-20-P-0056             )

  APPEARANCE FOR THE APPELLANT:                       Patrick B. Kernan, Esq.
                                                       Kernan and Associates
                                                       Washington, DC

  APPEARANCES FOR THE GOVERNMENT:                     Scott N. Flesch, Esq.
                                                       Army Chief Trial Attorney
                                                      CPT Paula F. Barr, JA
                                                       Trial Attorney

                                 ORDER OF DISMISSAL

        The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
  docket with prejudice.

         Dated: November 3, 2022



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 63401, Appeal of SEPTA Holding
LLC, rendered in conformance with the Board’s Charter.

       Dated: November 3, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
    Board of Contract Appeals




2